Jenks, P. J.:
If such an appeal lies, it must be from an interlocutory judgment, not an order. But there is no appeal from an interlocutory judgment of the County Court, but only from such a judgment of the Supreme Court. (See Henn v. City of Mount Vernon, 190 App. Div. 533, and cases cited.) Therefore, without now passing upon the merits of the demurrer, we dismiss this appeal, with ten dollars costs and disbursements. Rich, Blackmar, Kelly and Jayeox, JJ., concur. Appeal dismissed, with ten dollars costs and disbursements.